Exhibit 32.1CERTIFICATIONS REQUIRED BYRULE 13a-14(b)/15d-14(b) AND 18 U.S.C. SECTION 1350In connection with the quarterly report of Universal Display Corporation (the “Company”) on Form 10-Q for the quarter ended September 30, 2008, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Steven V. Abramson, President and Chief Executive Officer of the Company, hereby certify, based on my knowledge, that:(1)The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and(2)The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company.Date: November 6, 2008 By: /s/ Steven V. Abramson Steven V. Abramson President and Chief Executive Officer
